Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2020 has been entered.
 	
	Claims 1, 10, and 31 are amended.  Claims 8-9 are cancelled.  Claims 1-7, 10-11, 18, 21, and 27-32 are pending.  Claims 18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-7, 10-11 and 27-32 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 6/24/2020 has been considered.  A signed copy is enclosed.

Claim Objections Withdrawn
The objection to claims 9-10 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn.  As is set forth in the new rejection below, this objection was made in error.

The objection to claim 31 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendment thereto.

New/Maintained Claim Rejections
35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ellmark et al (WO 2013/034904, March 2013; IDS filed 7/31/2017) in view of Vonderheide et al (Clin. Cancer Res. 19:1035-1043, 2013; IDS filed 7/31/2017) for the reasons set forth in the previous office action.
The instant claims are drawn to methods of treating a solid tumor in a subject comprising administering an antibody that binds to CD40 and contains CDRs with the sequences of SEQ ID NO:1-6 and an anti-PD-1 antibody.
Ellmark et al disclose an antibody called clone G12 which contains the light chain variable region of SEQ ID NO:7 and heavy chain variable region of SEQ ID NO:8 (listed as SEQ ID NO:25 and 37, respectively).  These contain CDRs with the sequences of instantly claimed SEQ ID NO:1-6 (see page 85).  The antibodies disclosed by Ellmark et al also include SEQ ID NO:62 and 63 as constant regions, which match the instantly claimed SEQ ID NO:12 and 11, respectively (see page 89).  The antibody can be used to treat humans for tumors including melanoma by local administration to the tumor site (see page 49, lines 30-32 and page 52, lines 29-32).  The agents can be delivered by the ReGel system that is a thermosensitive gel which would retain the antibody at the tumor site (see page 46, lines 10-15).  The antibody can be an intact antibody of Fv fragment and can be human or humanized (see page 8, lines 17-32).  The antibody therapy can be combined with further cancer treatments 
Ellmark et al differs from the instant invention in that they do not disclose an anti-PD-1 antibody as the further immunotherapeutic agent.  Additionally, they do not disclose that the agents should be administered simultaneously.  
Vonderheide discloses the use of agonistic CD40 monoclonal antibodies to treat cancer (see abstract).  They state that the mechanism of action of agonistic CD40 monoclonal antibodies is different than other agents and that they should be combined with anti-PD-1 antibodies to treat cancer because the combination represents an opportunity to “step on the gas” while “cutting the brakes”, immunologically speaking (see page 1041, paragraph bridging columns 1-2).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use anti-PD-1 antibodies as the further immunotherapeutic agent in the method of Ellmark because the different methods of action allow for a synergistic increase in the immune response.  One would have had a reasonable expectation of success because both types of antibodies have been shown to treat cancer and because Vonderheide specifically suggested the combination.
Applicant argues:
That the amended claims now include the features of claim 9, which was not included in the rejection and which was objected to as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
The examiner has found SEQ ID NO:11 and 12 in the reference.  Therefore, the objection to claim 9 and it’s non-inclusion in the rejection was in error.

The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ellmark et al (WO 2013/034904, March 2013; IDS filed 7/31/2017) in view of Vonderheide et al (Clin. Cancer Res. 19:1035-1043, 2013; IDS filed 7/31/2017), as applied to claims 1-8, 27-30, and 32 above, and further in view of McDermott et al (Cancer Med., 2:662-673, 2013) is maintained for the reasons set forth in the previous office action.
Ellmark in view of Vonderheide as set forth above differs from the instant invention in that they do not disclose the use of nivolumab, lambrolizumab, or pidilizumab as the anti-PD-1 antibody.   
McDermott et al disclose the use of nivolumab, lambrolizumab, or pidilizumab in immunotherapeutic cancer treatments (see Table 1).  These antibodies have shown success as cancer treatments (see pages 666-667).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use nivolumab, lambrolizumab, or pidilizumab anti-PD-1 antibodies as the further immunotherapeutic agent in the method of Ellmark because these antibodies have been shown to 
Applicant has not traversed this rejection any further than the traversal of the rejection over Ellmark and Vonderheide which has been addressed above.

Conclusion
Claim 31 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645